DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

This action is responsive to claims filed 05/25/2021 and Applicant’s request for reconsideration of application 15/758362 filed 05/25/2021.
Claims 1 has been examined with this office action.

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on  has been entered.

Claim interpretation – “connection”
Connection – the applicant on page 5 of the Applicant Arguments/Remarks Made in an Amendment submitted 05/25/2021 states that “according to paragraph [0074] of the specification, as-filed, the instantly claimed system “connects bank accounts and controls transfer of funds based on Actual Bank Accountbalance, Available AssuredPay balance, and Pre Claimable AssuredPay balance,” 

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows: 
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title. 

Claims 1 is rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea of controlling transfer of funds to facilitate fund flow management and/or executing assured financial transactions … more particularly, the present disclosure relates to a system and method that assures that payables are always paid on a given/fixed date (referred to as assured payables), and receivables are always received (referred to as assured receivables) on a given/fixed date, and further enables use of future assured receivables for making assured payments (Specification [0001]) without significantly more. 
Subject Matter Eligibility Standard
When considering subject matter eligibility under 35 U.S.C. 101, it must be determined whether the claim is directed to one of the four statutory categories of invention, i.e., process, machine, manufacture, or composition of matter. If the claim does fall within one of the statutory categories, it must then be determined whether the claim is directed to a judicial exception (i.e., law of nature, natural phenomenon, and abstract idea), and if so, it must additionally be determined whether the claim is a patent-eligible application of the exception. If an abstract Alice Corporation Pty. Ltd. v.CLS Bank International, et al., 573 U.S. _ (2014) as provided by the interim guidelines FR 12/16/2014 Vol. 79 No. 241.
Analysis
Step 1, the claimed invention must be to one of the four statutory categories. 35 U.S.C. 101  defines the four categories of invention that Congress deemed to be the appropriate subject matter of a patent: processes, machines, manufactures and compositions of matter. In this case independent claims 1 and all claims which depend from it are directed toward an method. As such, all claims fall within one of the four categories of invention deemed to be the appropriate subject matter.

Step 2A Prong 1, Under Step 2 A, Prong 1 of the 2019 Revised § 101 Guidance, it is determined whether the claims are directed to a judicial exception such as a law of nature, a natural phenomenon, or an abstract idea (See Alice, 134 S. Ct. at 2355) by identify the specific limitation(s) in the claim that recites abstract idea(s); and then determine whether the identified limitation(s) falls within at least one of the groupings of abstract ideas enumerated in the 2019 PEG. 
inter alia the functions or steps of “register a user based on receipt of information pertaining to a bank account, and retrieve actual available balance of said bank account; upon the retrieval of said actual available balance of said bank account, receive, from a second set of users, one or more future assured receivables for said bank account, each of said one or more future assured receivables indicating an assured irrevocable amount that would be credited to the bank account at a defined future receivables date; receive, from said user, one or more assured future payables to be processed from said bank account to a third set of users, each of said one or more future assured payables indicating an assured irrevocable amount that would be debited from said bank account at a defined future payables date, wherein at. least one of the one or more future assured payables is determined from a transaction note presented to the user;  based on said one or more assured future receivables and the one or more assured future payables, compute, an assured balance for said bank account based on said actual available balance in the bank account, said one or more assured receivables, and said one or more assured payables, wherein said user pre-claims at least a part of the one or more assured receivables before said part of said one or more assured receivables is actually credited to the bank account; in response to the computation of the assured balance: generate an assured payable amount from the bank account of the user; check whether the assured payable amount is less than the assured balance; book the assured payable amount for transaction at a particular future time instance when the assured payable amount, is less than the assured , wherein the step of controlling transfer of funds facilitates fund flow management”. 
The cited limitations as drafted are systems and methods that, under their broadest reasonable interpretation, covers performance of a method of organizing human activity, but for the recitation of the generic computer components. Further, none of the limitations recite technological implementations details for any of the steps but, instead, only recite broad functional language being performed by the generic use of at least one processor. Controlling transfer of funds to facilitate fund flow management and/or assured financial transactions 

Step 2A Prong 2, Next, it is determined whether the claim is directed to the abstract concept itself or whether it is instead directed to some technological implementation or application of, or improvement to, this concept, i.e., integrated into a practical application. See, e.g., Alice, 573 U.S. at 223, discussing Diamond v. Diehr, 450 U.S. 175 (1981). The mere introduction of a computer or generic computer technology into the claims need not alter the analysis. See Alice, 573 U.S. at 223—24. “[T]he relevant question is whether the claims here do more than simply instruct the practitioner to implement the abstract idea on a generic computer.” Alice, 573 U.S. at 225. 
In the present case, the judicial exception is not integrated into a practical application. The claim limitations are not indicative of integration into a practical application by claiming an improvement to the functioning of the computer or to any other technology or technical field. Further, the claim limitations are not indicative of integration into a practical application by applying or using the judicial exception in some other meaningful way. In particular the claim limits of receiving, storing, and transmitting data are claimed and described at a high level of generality and are functions any general purpose computer performs such that 

Step 2B, the claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception because the additional elements when  considered both individually and as an ordered combination do not amount to significantly more that the abstract idea(s). As discussed above with respect to integration of the abstract idea into a practical application, the additional element of using a processor to perform the abstract idea(s) amounts to no more than mere instructions to apply the exaction using a generic computer component. Mere instruction to apply an exertion using a generic computer component cannot provide an inventive concept. These generic computer components are claimed at a high level of generality to perform their basic 

Prior Art
The claims overcome the prior art of record such that none of the cited prior art reference’s disclosures can be applied to form the basis of a 35 USC § 102 rejection nor can they be combined to fairly suggest in combination, the basis of a 35 USC § 103 rejection when the limitations directed toward the abstract idea of assured financial transactions are read in the particular environment of the claims. Therefore, the claims may be allowable if amended to overcome the rejection(s) under 35 U.S.C. 101, set forth in this Office action. 


Response to Arguments 
Applicant's arguments with regards to claims have been fully considered but they are not persuasive.  

APPLICANT REMARKS CONCERNING Claim Rejections - 35 USC § 101: The Examiner respectfully disagrees with Applicant’s arguments. Regarding applicant’s argument that the examiner oversimplifies the claims and fails to account for specific claim requirements such as “receipt of information pertaining 
Regarding arguments directed toward Trading Technologies International, Inc. v. CQG (hereinafter “TTI”), _ F.3d _ U.S.P.Q.2d _ (Fed. Cir. 2017), CAFC Appeal No. 16-1616, decided January 18, 2017, this disposition is nonprecedential and each case rises and falls on its own fact pattern and merits. Further, the district court explained that the challenged patents do not simply claim displaying information on a graphical user interface. The claims require a specific, structured graphical user interface paired with a prescribed functionality directly related to the graphical user interface's structure that is addressed to and resolves a specifically identified problem in the prior state of the art. The district court concluded that the patented subject matter meets the eligibility standards of Alice Step 1. ... It is not disputed that the TTI System improves the accuracy of trader transactions, utilizing a software-implemented programmatic method. For Section 101 purposes, precedent does not consider the substantive criteria of patentability. For Section 101 purposes, the claimed subject matter is “directed to a specific improvement to the way computers operate,” id., for the claimed graphical user interface method imparts a specific functionality to a trading system “directed to a specific improvement to the way computers operate,” id., for the claimed graphical user interface method imparts a specific functionality to a trading system “directed to a specific implementation of a solution to a problem in the software arts.” Id. at 1339. see Trading Technologies International, Inc. v. CQG, Inc., 675 Fed. Appx. 1001 (Fed. Cir. 2017). The invention in TTI solved a 
Regarding applicant’s argument to Step 2A, Prong Two, the claims do not improve a communication network but instead, merely used a network to implement the abstract idea. Fund flow management for controlling fund flow based on the prediction and historical changes and banking are abstract ideas. 
The cited paragraphs [0074][0085] merely support examiner’s position that the claims are directed to the abstract idea performed on a computer and network described and claimed at a high level of generality. The citation of Applications 13/23690 and 12/982981 cases are not precedential and each case rises and falls on its own fact pattern and merits.
Regarding Step 2B, the judicial exception is not integrated into a practical application. The claim limitations are not indicative of integration into a practical application by claiming an improvement to the functioning of the computer or to any other technology or technical field. Further, the claim limitations are not indicative of integration into a practical application by applying or using the judicial exception in some other meaningful way. determining historical changes 
With regard to applicant's argument directed toward BASCOM, the application in the BASCOM made an improvement to an underlying technology, whereas, the present application used a generic technology and computer to implement an abstract idea. Thus, BASCOM is readily distinguishable from the present claims.
As such, the examiner maintains the rejection. 

Conclusion
For prior art made of record and not relied upon is considered pertinent to applicant's disclosure see Notice of References Cited items A-B submitted 08/06/2019 used as prior art in the office action submitted 08/06/2019.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Gregory Pollock whose telephone number is 571 270-1465.  The examiner can normally be reached on 7:30 AM - 4 PM, Mon-Fri Eastern Time.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ryan Donlon can be reached on 571 270-3602.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/Gregory A Pollock/Primary Examiner, Art Unit 3695                                                                                                                                                                                                        
06/04/2021

/RYAN D DONLON/Supervisory Patent Examiner, Art Unit 3695